Docket No. 100709.




                      IN THE
                 SUPREME COURT
                        OF
               THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
LORA               LYNN WOODDELL, Appellant.

                Opinion filed March 23, 2006.



   CHIEF JUSTICE THOMAS delivered the judgment of the
court, with opinion.
   Justices Freeman, McMorrow, Fitzgerald, Kilbride, Garman,
and Karmeier concurred in the judgment and opinion.



                          OPINION

  The issue presented is whether the circuit court of Moultrie
County properly dismissed the charges pending against
defendant, Lora Lynn Wooddell, on the grounds that the
statutory speedy-trial period had lapsed. For the reasons that
follow, we hold that the dismissal was proper.

                          BACKGROUND
    The facts are not in dispute. On November 8, 2002, the
State charged defendant by information with 16 counts of
deceptive practices. The information was filed in the circuit
court of Moultrie County, which thereafter issued a warrant for
defendant=s arrest. On April 7, 2003, defendant mailed a letter
to the Moultrie County circuit clerk, referencing the outstanding
warrant. In that letter, defendant stated that she was serving a
two-year sentence for perjury in the Illinois Department of
Corrections (DOC), with an expected release date of May 30,
2003. On May 5, 2003, the State filed in the circuit court a
petition for writ of habeas corpus to have defendant brought
before the court on the outstanding deceptive practices
charges. The trial court issued the writ, which was served on
the records officer of the Graham Correctional Center on May
14, 2003. That same day, and for reasons unknown, the State
withdrew its petition for writ of habeas corpus.
    In the meantime, on May 7, 2003, defendant mailed to the
Moultrie County circuit clerk a 160-day speedy-trial demand,
made pursuant to the intrastate detainers statute (730 ILCS
5/3B8B10 (West 2002)). The demand stated that defendant was
presently serving a two-year sentence for perjury in the DOC,
and that she expected to be released from the DOC within the
month. Defendant attached to the demand a verified affidavit of
service, stating that she had served the Moultrie County State=s
Attorney with a copy of the speedy-trial demand by placing it in
the mail on May 7, 2003. Both the demand and the affidavit of
service were filed in the Moultrie County circuit court on May
15, 2003.
    On May 30, 2003, defendant completed her two-year
sentence for perjury and was released from prison, subject to
one year of mandatory supervised release. That same day,
defendant was arrested on the outstanding Moultrie County
warrant and released on bond. On October 23, 2003,
defendant moved to dismiss the deceptive practices charges,
arguing that more than 160 days had passed since her speedy-
trial demand. In response, the State argued that, because
defendant=s speedy-trial demand was made pursuant to the
intrastate detainers statute, it remained effective only as long
as defendant remained in prison. Under the State=s theory,
following her release from prison, defendant fell within
subsection (b) of the speedy-trial provisions of the Code of
Criminal Procedure of 1963 (speedy-trial act) (725 ILCS
5/103B5(b) (West 2004)) and was required to file a new 160-
day demand under that provision. Because she did not do so,
the State insisted that the relevant speedy-trial period had not
yet started to run. The trial court granted defendant=s motion to
dismiss, holding that defendant=s speedy-trial demand, brought
pursuant to the intrastate detainers statute, remained effective
even after her release from prison.
     The State appealed, and the appellate court reversed. 357
Ill. App. 3d 208. We allowed defendant=s petition for leave to
appeal. 177 Ill. 2d R. 315(a).

                          DISCUSSION
    Before this court, the State does not contest either the
validity of defendant=s speedy-trial demand or the fact that
more than 160 days had passed between the filing of that
demand and the filing of defendant=s motion to dismiss.
Consequently, the only issue we face is whether defendant=s
speedy-trial demand, made pursuant to the intrastate detainers
statute, survived her release from prison. This is a question of
statutory interpretation, and the principles governing our inquiry
are familiar. The fundamental rule of statutory construction is to
ascertain and give effect to the legislature=s intent. Michigan
Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-
04 (2000). Accordingly, courts should consider the statute in its
entirety, keeping in mind the subject it addresses and the
legislature=s apparent objective in enacting it. People v. Davis,
199 Ill. 2d 130, 135 (2002). The best indication of legislative
intent is the statutory language, given its plain and ordinary
meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479
(1994). Where the language is clear and unambiguous, we
must apply the statute without resort to further aids of statutory
construction. Davis v. Toshiba Machine Co., America, 186 Ill.

                               -3-
2d 181, 184-85 (1999). The construction of a statute is a
question of law, which is reviewed de novo. In re Estate of
Dierkes, 191 Ill. 2d 326, 330 (2000).
    The statute at issue in this case is the intrastate detainers
statute, which states:
            AExcept for persons sentenced to death, subsection
       (b), (c) and (e) of Section 103B5 of the Code of Criminal
       Procedure of 1963 shall also apply to persons
       committed to any institution or facility or program of the
       Illinois Department of Corrections who have untried
       complaints, charges or indictments pending in any
       county of this State, and such person shall include in
       the demand under subsection (b), a statement of the
       place of present commitment, the term, and length of
       the remaining term, the charges pending against him or
       her to be tried and the county of the charges, and the
       demand shall be addressed to the state=s attorney of the
       county where he or she is charged with a copy to the
       clerk of that court and a copy to the chief administrative
       officer of the Department of Corrections institution or
       facility to which he or she is committed. The state=s
       attorney shall then procure the presence of the
       defendant for trial in his county by habeas corpus. *** In
       the event that the person is not brought to trial within the
       allotted time, then the charge for which he or she has
       requested a speedy trial shall be dismissed.@ 730 ILCS
       5/3B8B10 (West 2004).
The referenced statute, section 103B5 of the Code of Criminal
Procedure, sets forth the speedy-trial act, subsection (b) of
which is relevant here. That subsection provides that A[e]very
person on bail or recognizance shall be tried by the court
having jurisdiction within 160 days from the date defendant
demands trial unless delay is occasioned by the defendant ***.@
725 ILCS 5/103B5 (West 2004). Thus, under the intrastate
detainers statute, a person already incarcerated on an
unrelated charge enjoys the exact same speedy-trial right as
someone released on bond or recognizanceBthat is, a
Astatutory right to be tried within 160 days.@ See People v.
Staten, 159 Ill. 2d 419, 428 (1994).

                               -4-
    The intrastate detainers statute is entirely straightforward,
and we find nothing in it to justify a reversal of the trial court=s
order dismissing defendant=s charges. When the State filed the
Moultrie County charges, defendant was Acommitted to [an]
institution *** of the Illinois Department of Corrections.@ While
those untried charges remained pending, defendant filed a 160-day
speedy-trial demand as authorized by the intrastate detainers statute.
Despite the demand, defendant was not brought to trial within 160
days, and she moved to dismiss the charges on those grounds.
Deferring to the statutory language, which plainly states that A[i]n the
event that the person is not brought to trial within the allotted time,
then the charge for which he or she has requested a speedy trial shall
be dismissed,@ the trial court dismissed the charges. This result
comports perfectly with the plain language of the intrastate
detainers statute.
    In reaching this result, we wish to emphasize that there is
absolutely nothing in either the intrastate detainers statute or
the speedy-trial act that in any way suggests, let alone
affirmatively states, that a speedy-trial demand filed under the
intrastate detainers act remains effective only as long as the
defendant remains in prison. Indeed, when asked at oral
argument whether the intrastate detainers statute contains any
such limiting language, counsel for the State responded, AI
would readily concede that it does not.@ Thus, the State is
asking this court to read into the intrastate detainers statute a
limitation that the State Areadily concede[s]@ is not there. Under
the best of circumstances, we would be loathe to entertain
such an invitation, as A[a] court is not free to rewrite legislation,
or to ignore an express requirement contained in a statute.@
People v. Palmer, 148 Ill. 2d 70, 88 (1992). But in a case such
as this, in which the statute at issue protects and effectuates
an accused=s constitutional rights, the suggestion that we
constrain the statute=s scope in a way not specifically
authorized by the legislature is simply untenable. See People v.
Laubscher, 183 Ill. 2d 330, 337 (1998) (criminal or penal
statutes are to Abe strictly construed in favor of the accused,
and nothing should be taken by intendment or implication
beyond the obvious or literal meaning of the statute@).


                                  -5-
     The appellate court, of course, reached the opposite result.
357 Ill. App. 3d 208. In doing so, the court began by noting
that, following her release from prison, defendant was no
longer Acommitted to [an] institution or facility or program of the
Illinois Department of Corrections.@ 1 Instead, she was now a
person Aon bail or recognizance.@ The issue then became
whether defendant=s initial speedy-trial demand, filed under the
intrastate detainers statute, survived that transition. After
examining this court=s decision in People v. Garrett, 136 Ill. 2d
318 (1990), as well as the decisions in People v. Lykes, 124 Ill.
App. 3d 604 (1984), and People v. Freeland, 103 Ill. App. 3d
94 (1981), the appellate court held that it did not. In other
words, according to the appellate court, defendant=s release
from prison rendered her initial speedy-trial demand wholly
ineffective. And because defendant never filed a new demand
under subsection (b) of the speedy-trial act, the appellate court
concluded that no speedy-trial violation could have occurred.
357 Ill. App. 3d at 211-14.
     The problem with this analysis rests with the appellate
court=s reading of Garrett and Lykes. From these cases, the
appellate court extracted a generally applicable principle for
deciding which speedy-trial statute applies in a given case, and
used that principle to conclude that defendant was required to
file a new demand under subsection (b) of the speedy-trial act
following her release from prison. While these cases
undoubtedly establish a principle for determining which
speedy-trial statute controls in a given case, it is not the one
identified by the appellate court, as an examination of both the
cases and the relevant speedy-trial statutes reveals.
     The General Assembly has enacted three principal speedy-
trial statutes. Subsection (a) of the speedy-trial act creates an
automatic 120-day speedy-trial right for persons held in
custody on the pending charge. Such persons are not required

   1
     To reach this result, the appellate court first had to hold that mandatory
supervised release is not a Aprogram of the Illinois Department of
Corrections.@ This holding was the primary focus of the parties= briefing in
this court.


                                     -6-
to file a demand; rather, the period begins to run automatically.
According to this court, A[u]nlike defendants who are released
on bail, defendants who remain in custody before trial suffer
the loss of their liberty before they are adjudicated guilty of a
crime. Therefore, the legislature put the burden on the State to
try the case within the time specified; the defendant has no
burden to invoke the right to a speedy trial.@ People v. Staten,
159 Ill. 2d 419, 424-25 (1994).
     Subsection (b) of the speedy-trial act, in turn, creates a
160-day speedy-trial right for persons released on bond or
recognizance, and this period begins to run only when the
accused files a speedy-trial demand. Again, according to this
court, A[a] defendant who is subject to this subsection retains
his or her liberty during the interval between arrest and
conviction; accordingly, the State is given a longer time in
which to try the charges than would be available if the
defendant were in custody awaiting trial. To invoke the 160-day
period of this subsection, defendants who are on bail or
recognizance must serve the State with a formal demand.@
Staten, 159 Ill. 2d at 425.
     Finally, there is the intrastate detainers statute, which states
that subsection (b) of the speedy-trial act applies to persons
already incarcerated on unrelated charges. Thus, persons
already incarcerated on unrelated charges enjoy a 160-day
speedy-trial right, which begins to run only upon the filing of a
demand. Like persons released on bond or recognizance,
Adefendants *** serving prison terms for existing convictions at
the time they face trial on additional charges *** do not suffer a
loss of liberty while awaiting trial on the pending charges. To
exercise their statutory right to be tried within 160 days, they
need only to comply with section 3B8B10.@ Staten, 159 Ill. 2d at
428.
     In Garrett, this court was called upon to examine the
interplay between subsections (a) and (b) of the speedy-trial
act. The defendant in that case was arrested and taken into
custody on March 9, 1987. On March 30, the defendant filed a
speedy-trial demand. On May 29, the defendant posted bond
and was released. On October 13, defendant moved to dismiss
the charges on the grounds that he had not been brought to

                                -7-
trial within 160 days of his March 30 speedy-trial demand. The
trial court granted the motion. In reversing, this court held that,
while he was in custody, the defendant was subject to
subsection (a) of the speedy-trial-act, which makes no
provision for the filing of a speedy-trial demand. Rather, for
defendants in custody pending trial, the 120-day period runs
automatically. Consequently, the defendant=s speedy-trial
demand, which was filed while he was in custody, was of no
effect, as there was no statutory basis for it. What defendant
needed to do was file a speedy-trial demand under subsection
(b) once he was released, at which point the 160-day clock
would begin running. He did not do this, however, so no
speedy-trial violation could have occurred. Garrett, 136 Ill. 2d
at 329-31.
     In Lykes, the court was called upon to address the interplay
between subsection (a) of the speedy-trial act and the
intrastate detainers statute. In that case, the defendant was
arrested for armed violence and taken into custody on March
14. On March 21, the defendant was transferred to the DOC,
as the armed violence arrest violated the terms of his
mandatory supervised release on a previous conviction. On
April 8, the defendant filed a speedy-trial demand. The issue
on appeal was whether defendant was subject to the 120-day
speedy-trial period set forth in subsection (a) of the speedy-trial
act, or the 160-day speedy-trial period provided for in the
intrastate detainers statute. The appellate court held that it was
the latter. According to the appellate court, the defendant was
in custody for the charged offense (armed violence) only
between March 14 and March 21, at which point he was
imprisoned for violating the terms of his mandatory supervised
release. Thus, when he made his speedy-trial demand, he was
a person incarcerated on an unrelated charge, not a person
held in custody pending trial on the charged offense.
Therefore, the intrastate detainers statute applied. Lykes, 124
Ill. App. 3d at 607-08; see also People v. Freeland, 103 Ill. App.
3d 94, 96-98 (1981) (holding same).
     In reaching its result below, the appellate court explained as
follows:


                               -8-
            AWhen a defendant has changed from one [speedy-
       trial classification] to another, courts have found the
       defendant must comply with the requirements of the
       new classification. For example, when a defendant is in
       custody on pending charges and is later released on
       bail or recognizance, the defendant must make a
       speedy-trial demand under subsection (b) of the Speedy
       Trial Act even if he made a demand while in custody on
       the pending charges. See Garrett, 136 Ill. 2d at 329-30,
       555 N.E.2d at 359; see also 725 ILCS 5/103B5(b) (West
       2002) (requiring the demand to include the date of any
       prior demand made while in custody and giving credit
       for the time spent in custody after he or she made the
       demand while in custody). Moreover, when a defendant
       is in custody on a pending charge and then committed
       to a DOC facility, institution, or program, the defendant
       must make a demand in compliance with the intrastate
       detainers statute. See Lykes, 124 Ill. App. 3d at 608,
       464 N.E.2d at 853; People v. Freeland, 103 Ill. App. 3d
94, 97, 430 N.E.2d 277, 280 (1981).
            While no cases have addressed a defendant going
       from incarceration to custody on a pending charge to
       out on bail, we continue to find the defendant=s newest
       classification determines the demand requirement and
       speedy-trial term. Thus, when defendant was released
       from custody on bail, subsection (b) of the Speedy Trial
       Act (725 ILCS 5/103-5(b) (West 2002)) then applied,
       and defendant had to file a demand in compliance with
       that subsection. Accordingly, we find the trial court erred
       in dismissing the charges against defendant.@ Wooddell,
357 Ill. App. 3d at 213-14.
The problem with this analysis is that Garrett, Lykes, and
Freeland in no way stand for the proposition that, every time a
defendant moves from one speedy-trial classification to
another, a new speedy-trial demand must be filed. Rather, they
clearly stand for the proposition that a defendant is subject to
whatever speedy-trial statute applies at the time he or she
makes a speedy-trial demand. In Garrett, the defendant=s first
speedy-trial demand was ineffective because he made it while

                               -9-
in custody for the charged offense and the speedy-trial act
makes no provision for a speedy-trial demand under those
circumstances. Accordingly, the first time that defendant could
make a demand was after he was released on bond, at which
point subsection (b) of the speedy-trial act controlled. In Lykes
and Freeland, the defendants were initially in custody for the
charged offenses, but only made speedy-trial demands after
being transferred to the DOC for violating the terms of their
mandatory supervised releases on unrelated offenses. At that
point, they fell within the intrastate detainers statute, and a
160-day demand had to be filed. In none of these cases were
proper speedy-trial demands rendered ineffective by
defendants= subsequent changes in status, and in none of
these cases were defendants who had previously filed valid
speedy-trial demands made to file new speedy-trial demands
because of changes in status. The appellate court=s reading of
these cases is simply incorrect.
     Moreover, the appellate court=s misreading of Garrett,
Lykes, and Freeland explains why the appellate court was
initially concerned with whether mandatory supervised release
is a DOC program. The appellate court began with the
mistaken premise that, if a defendant moves from one speedy-
trial classification to another, a new speedy-trial demand must
be filed. 357 Ill. App. 3d at 213. Under this approach, the
critical question would certainly be whether the defendant=s
speedy-trial classification did in fact change. Here, for example,
defendant filed her initial speedy-trial demand under the
intrastate detainers statute, which applies to persons
Acommitted to any institution or facility or program of the Illinois
Department of Corrections.@ Obviously, following her May 30,
2003, release from prison, defendant was no longer committed
to a DOC institution or facility. Consequently, the only way that
defendant=s initial speedy-trial demand would have remained
valid is if her one-year term of mandatory supervised release
constituted a DOC program. The appellate court examined this
question and ultimately concluded that it did not. 357 Ill. App.
3d at 211-12. Again, though, this analysis assumes the validity
of the appellate court=s premise. Once it is understood that a
change in defendant=s speedy-trial classification would have no

                               -10-
effect upon the continued validity of her initial demand, the
appellate court=s analysis breaks down. Indeed, under the facts
of this case, whether mandatory supervised release is a DOC
program is wholly irrelevant. The only question is whether
defendant was a person committed to a DOC institution,
facility, or program at the time her demand was filed, and on
this point there is absolutely no dispute.
    Finally, it is worth examining the consequences that flow
from the State=s position. According to the State, a speedy-trial
demand filed pursuant to the intrastate detainers statute is
effective only as long as the defendant remains in prison. Once
released, that demand is null and void, and a new demand
must be filed under subsection (b) of the speedy-trial act. If this
is correct, it means that persons incarcerated on unrelated
offenses are effectively subject to a 320-day speedy-trial
period. In this case, defendant was released a few weeks after
her speedy-trial demand. But assume that she had been
released 160 days after that demand. According to the State,
those days would count for nothing from a speedy-trial
standpoint. Instead, the now relevant speedy-trial clock would
commence only upon the filing of a new demand under
subsection (b) of the speedy-trial act, at which point the State
would have an additional 160 days to bring defendant to trial. 2
We are convinced that this is not what the legislature had in
mind. Indeed, it is well established that speedy-trial statutes
A >operate[ ] to prevent the constitutional issue from arising
except in cases involving prolonged delay, or novel issues.= @
People v. Staten, 159 Ill. 2d 419, 426 (1994), quoting People v.
Stuckey, 34 Ill. 2d 521, 523 (1966). The United States
Supreme Court, however, has observed that a delay
approaching one year is A >presumptively prejudicial= @ and
necessitates a comprehensive constitutional examination under
the four-part analysis set forth in Barker v. Wingo, 407 U.S.
514, 33 L. Ed. 2d 101, 92 S. Ct. 2182 (1972). We are doubtful
that, in crafting a statutory scheme designed Ato prevent the

  2
    When asked directly at oral argument whether this was in fact its
position, the State responded, AIt is.@


                               -11-
constitutional issue from arising,@ the General Assembly
allowed for a speedy-trial period that triggers the constitutional
issue as a matter of law. Nothing in the text of either the
intrastate detainers statute or the speedy-trial act suggests that
such an anomalous outcome was intended, and we refuse to
construe these statutes in such a manner.
     On this last point, the General Assembly=s response to the
Garrett decision is highly instructive. Again, in that case, the
court concluded that Garrett=s initial speedy-trial demand,
made while in custody for the charged offense, was of no
effect, and that he therefore was required to file a new speedy-
trial demand under subsection (b) following his release on bail.
At the conclusion of the Garrett decision, the court
acknowledged that the outcome in that case, while compelled
by the statutory language, was somewhat problematic. This is
because a person like Garrett, who is initially held in pretrial
custody but then later released on bail, effectively faces a
statutory speedy-trial period of up to 280 days: 120 days of
pretrial custody, plus 160 days following release on bail. The
court observed that Aa solution to the problem@ would be to give
such defendants credit against the 160-day speedy-trial period
for any time spent in pretrial custody, but promptly added that
there was Ano evidence in the statute that the legislature
intended for that result to be available here.@ Garrett, 136 Ill. 2d
at 330.
     Less than two years after Garrett was filed, the General
Assembly amended the speedy-trial act to fix the problem
identified in Garrett. Public Act 87B281 (Pub. Act 87B281, eff.
January 1, 1992) added a new, second paragraph to
subsection (b) of the speedy-trial act, which now provides:
            AFor purposes of computing the 160 day period
        under this subsection (b), every person who was in
        custody for an alleged offense and demanded trial and
        is subsequently released on bail or recognizance and
        demands trial, shall be given credit for time spent in
        custody following the making of the demand while in
        custody.@ 725 ILCS 5/103B5(b) (West 2004).
To be sure, this amendment does not speak directly to what
the General Assembly intended when it drafted the intrastate

                               -12-
detainers statute. Nevertheless, the amendment is strong
evidence that the General Assembly never intended for
statutory speedy-trial periods to be stacked. We therefore
remain confident in our decision to apply the intrastate
detainers statute as written, rather than read into it a limitation
that appears nowhere in the text and generates the very
problem targeted by the amendment to subsection (b).
    We acknowledge that the State cites several out-of-state
cases in support of its argument that a speedy-trial demand
filed pursuant to an intrastate detainers statute remains
effective only as long as the accused is in prison. See, e.g.,
State v. Julian, 244 Kan. 101, 765 P.2d 1104 (1988); State ex
rel. Haynes v. Bellamy, 747 S.W.2d 189 (Mo. App. 1988);
State v. Oxendine, 58 Md. App. 591, 473 A.2d 1311 (1984).
The statutes involved in these cases, however, are
substantially different from the Illinois statute and therefore
offer no guidance as to how the Illinois statute should be
construed.

                         CONCLUSION
    The only issue is whether defendant=s speedy-trial demand
was rendered ineffective by her subsequent release from
prison, and nothing in the intrastate detainers statute, the
speedy-trial act, or the relevant case law supports that
conclusion. The trial court order dismissing the Moultrie County
charges was entirely proper.
    The judgment of the appellate court is therefore reversed,
and the judgment of the circuit court is affirmed.

                            Appellate court judgment reversed;
                               circuit court judgment affirmed.




                               -13-